Cochrane, J.:
The accident happened on July 14, 1917. The Commission has found that due notice of injury was given to the employer. This means such a notice as is required by section 18 of the Workmen’s Compensation Law (Consol. Laws, chap. 67; Laws of 1914, chap. 41),* and that it was given in the manner and to the appropriate person specified in that section. The only *735written notice was of the most informal nature and was not intended as a compliance with the statute. It was directed and delivered to an assistant foreman and accompanied a request that the wages of the claimant be paid to the messenger making the delivery. It consisted merely of a statement in a familiar style to a friend as to the injury which the writer had received. It naturally did not contain all the details required by the statute. The assistant foreman to whom it was personally delivered was not a person to whom the statutory notice might be so given. Due notice of the injury, therefore, was not given to the employer. (Dorb v. Stearns & Co., 180 App. Div. 138.) The finding of the Commission is against the undisputed evidence. If the failure to give the statutory notice has not resulted in prejudice to the appellants, the Commission should make the appropriate findings.
The award should be reversed, and the matter remitted to the Commission.
All concurred.
Award reversed, and matter remitted to the Commission.

Since amd. by Laws of 1918, chap. 634. — [Rep.